IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 12, 2008
                                     No. 07-51268
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MARTIN MORENO RUIZ

                                                  Plaintiff-Appellant

v.

EL PASO PROCESSING CENTER; UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; OFFICER ALFREDO CAMPOS; ROBERT
JOLICOER; OFFICER W HENDERSON, Department of Homeland Security;
MAILROOM OFFICER XAVIER ORTIZ, El Paso Processing Center, El Paso,
Texas

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:07-CV-204


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Martin Moreno Ruiz, formerly alien detainee # 28486-148, has filed a
motion for leave to proceed in forma pauperis (IFP) on appeal. The district court
denied Moreno Ruiz’s motion to appeal IFP and certified that the appeal was not
taken in good faith. “Once the district court certifies that an IFP appeal is not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-51268

taken in good faith, prisoners, like nonprisoners, cannot appeal unless prepared
to pay the full filing fee, deposits, and other costs.” Baugh v. Taylor, 117 F.3d
197, 199-200 (5th Cir. 1997); FED. R. APP. P. 24. By moving for leave to proceed
IFP, Moreno Ruiz is challenging the district court’s certification. See Baugh, 117
F.3d at 202.
      The district court dismissed Moreno Ruiz’s Bivens1 complaint for failure
to state a claim on which relief may be granted. Moreno Ruiz argues that the
district court erred in ruling on his complaint before he could conduct discovery.
Moreno Ruiz has not made even speculative allegations as to what information
discovery would have revealed and has therefore not demonstrated the requisite
prejudice to prevail on such a claim. See Gorham v. Wainwright, 588 F.2d 178,
180 (5th Cir. 1978).
      Moreno Ruiz was deported while this case was pending. Accordingly, to
the extent that he seeks injunctive relief or specific performance regarding his
complaints about the conditions of his confinement, his claims are moot. See
Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).
      Moreno Ruiz argues that the district court failed to consider several issues
raised in his original complaint that were not renewed in his amended
complaint. Ordinarily, an amended complaint supersedes an original complaint
and renders it of no legal effect “unless the amended complaint specifically refers
to and adopts or incorporates by reference the earlier pleading.” King v. Dogan,
31 F.3d 344, 346 (5th Cir. 1994). Moreno Ruiz’s amended complaint describes
itself as “expanding” the complaint. Even if this language was sufficient to
preserve the claims in Moreno Ruiz’s original complaint, his claims are frivolous.
      Moreno Ruiz argues that his right to privacy was violated because he was
denied a comfortable tee-shirt and was given only a rough, red shirt with which
to cover himself in front of female guards; he was not given two hours of outdoor


      1
          Bivens v. Six Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

                                             2
                                  No. 07-51268

recreation time daily; and he was not taken to see a barber for almost three
months.
      “[T]he Fourteenth Amendment prohibits the imposition of conditions of
confinement on pretrial detainees that constitute punishment.” Collins v.
Ainsworth, 382 F.3d 529, 540 (5th Cir. 2004) (internal quotation marks and
citation omitted).   However, “the Constitution is not concerned with a de
minimis level of imposition on pretrial detainees.” Id. (internal quotation marks
and citation omitted). “[A] pretrial detainee cannot be subjected to conditions
or restrictions that are not reasonably related to a legitimate governmental
purpose.” Hare v. City of Corinth, Miss., 74 F.3d 633, 640 (5th Cir. 1996) (en
banc). Moreno Ruiz has not alleged facts that support his claim that the
conditions “are not reasonably related to a legitimate governmental purpose” or
that the conditions about which Moreno Ruiz complains are more than de
minimis inconveniences that do not implicate his constitutional rights. See
Collins, 382 F.3d at 545; Hare, 74 F.3d at 640.
      Moreno Ruiz also argues that his due process rights were denied when he
was placed in protective administrative segregation for eleven days without a
hearing. This complaint implicates “an episodic act or omission” and is therefore
reviewed under the deliberate indifference standard. See Edwards v. Johnson,
209 F.3d 772, 778 (5th Cir. 2000). Moreno Ruiz has alleged no facts to support
a determination of deliberate indifference.
      Moreno Ruiz argues that he was denied access to the courts because the
law library at the El Paso Processing Center did not comport with minimum
constitutional standards; he was not provided a phone book when he requested
one; and the prison did not mail, free of cost, two envelopes from Moreno Ruiz
to the U.N.’s High Commissioner of Human Rights in Switzerland. Moreno Ruiz
has not alleged how the lack of the legal materials, lack of access to a phone
book, and denial of free-of-cost postage caused him an actual injury as is
required to prevail on a denial of access to the courts claim. See Lewis v. Casey,

                                        3
                                  No. 07-51268

518 U.S. 343, 349-51 (1996); see also Mann v. Smith, 796 F.2d 79, 83-84 (5th Cir.
1986).
      As Moreno Ruiz has not demonstrated that his appeal involves legal points
arguable on their merits, his request for in forma pauperis status is denied and
his appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR.
R. 42.2. Moreno Ruiz is warned that the filing of further frivolous appeals will
result in sanctions. See Farguson v. MBank Houston, N.A., 808 F.2d 358, 359
(5th Cir. 1986). These sanctions may include dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court and any court subject to
this court’s jurisdiction. In light of this sanction warning, Moreno Ruiz is
directed to review any other appeals pending in this court and to withdraw any
appeal that is frivolous.
      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING
ISSUED.




                                         4